


117 S2909 IS: Onshore Wind American Manufacturing Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2909
IN THE SENATE OF THE UNITED STATES

September 30, 2021
Mr. Bennet (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Internal Revenue Code of 1986 to provide a manufacturing investment tax credit and a production tax credit for manufacturing facilities that produce onshore wind turbine components.


1.Short titleThis Act may be cited as the Onshore Wind American Manufacturing Act of 2021. 2.Onshore wind manufacturing credit (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting after section 36B the following new section:

36C.Onshore wind manufacturing credit
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to the sum of— (1)the onshore wind manufacturing investment credit, and
(2)the onshore wind manufacturing production credit. (b)Credit amountsFor purposes of this section—
(1)Manufacturing investment credit
(A)In generalThe onshore wind manufacturing investment credit for any taxable year is an amount equal to 30 percent of the qualified investment for such taxable year. (B)Qualified investmentThe qual­i­fied investment for any taxable year is the basis of any onshore wind manufacturing property placed in service in the United States by the taxpayer during such taxable year.
(C)Onshore wind manufacturing propertyThe term onshore wind manufacturing property means property— (i)which is used predominantly to manufacture or process any qualified onshore wind component,
(ii)with respect to which depreciation (or amortization in lieu of depreciation) is allowable, and (iii)which—
(I)is constructed, reconstructed, retooled, upgraded, expanded, or erected by the taxpayer, or (II)which is acquired by the taxpayer, if the original use of such property commences with the taxpayer.
(2)Manufacturing production credit
(A)In generalThe onshore wind manufacturing production credit is an amount equal to the applicable rate with respect to any qualified onshore wind component or related vehicles or specialty equipment which— (i)is produced by the taxpayer at a qualified manufacturing facility, and
(ii)during the taxable year— (I)is sold by the taxpayer to—
(aa)an unrelated person, or (bb)a related person for the use of such person in their trade or business (with the exception of any trade or business related to resale of such onshore wind component without any subsequent modification, assembly, or integration into a project), or
(II)if not sold, is placed in service or operation by the taxpayer or any other person. (B)Applicable rateThe applicable rate is—
(i)with respect to any qualified onshore wind component, the total rated capacity (expressed in watts) of the completed onshore wind turbine for which the component is designed, multiplied by— (I)in the case of any hub, 2 cents,
(II)in the case of any tower, 3 cents, (III)in the case of any blade, 4 cents, and
(IV)in the case of any nacelle, 5 cents, and (ii)with respect to any related vehicles or specialty equipment, an amount equal to—
(I)30 percent of the sale price of such vehicles or equipment, in the case of vehicles or equipment used for the transport or installation of advanced onshore wind technology, and (II)10 percent of the sale price of such vehicles or equipment, in any other case.
(C)Qualified manufacturing facilityThe term qualified manufacturing facility means any new or existing facility— (i)which is located in the United States, and
(ii)which manufactures or assembles qualified onshore wind components or related vehicles or specialty equipment.  (D)Advanced onshore wind technologyThe term advanced onshore wind technology means any onshore wind energy production technology whose land-based system components are of a size that cannot be transported on the Interstate Highway System due to the minimum vertical clearances of bridges.
(E)Production and sale must be in trade or businessAny qualified onshore wind component produced and sold by the taxpayer shall be taken into account under subparagraph (A)(ii)(I) only if the production and sale described in subparagraph (A) is in a trade or business of the taxpayer. (c)DefinitionsFor purposes of this section—
(1)Qualified onshore wind component
(A)In generalThe term qualified onshore wind component means any blade, tower, nacelle, or hub which is a component in an onshore wind energy system producing electricity which— (i)is rated at more than 150 kilowatts, or
(ii)is certified by an accredited certification agency to meet Standard 9.1–2009 of the American Wind Energy Association or the Small Wind Turbine Standard (SWT–1) of the American Clean Power Association and American National Standards Institute. (B)Definitions (i)BladeThe term blade means an airfoil-shaped blade which is responsible for converting onshore wind energy to low speed rotational energy.
(ii)TowerThe term tower means a tubular steel, composite, concrete, or steel lattice structure which supports an onshore wind turbine. (iii)NacelleThe term nacelle means the assembly of the drive train and other tower-top components of an onshore wind turbine, excluding the blades and hub, within their cover housing.
(iv)HubThe term hub means the component which connects the blades to the main shaft of the onshore wind turbine. (2)Related vehicles or specialty equipmentThe term related vehicles or specialty equipment means any vehicles, aircraft, or related logistical equipment which are purpose-built or retrofitted for purposes of the transport, installation, or maintenance of onshore wind components and onshore wind turbines.
(d)Special rulesFor purposes of this section— (1)SecretaryAny reference to the Secretary means the Secretary in consultation with the Secretary of Energy.
(2)Labor conditionsAny property shall be treated as onshore wind manufacturing property, and any facility shall be treated as a qualified manufacturing facility, only if all laborers and mechanics employed by all contractors and subcontractors in the manufacture of such property or at such facility are paid wages at rates not less than the prevailing rates for work of a similar character in the locality as determined by the Secretary of Labor, in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code. (3)Certain rules made applicable for investment creditFor purposes of the onshore wind manufacturing investment credit determined under subsection (b)(1), rules similar to the rules of subsections (a) and (c) of section 50 shall apply.
(4)Coordination with general investment creditNo credit shall be allowed under section 48C with respect to any facility taken into account for purposes of the credit under subsection (b)(2), or any facility with respect to which any qualified investment is taken into account for purposes of the credit under subsection (b)(1). The credit under this section shall be allowed without regard to whether any qualified investment (as defined in section 48C(b)) with respect to a facility has been taken into account for purposes of section 48C in any preceding taxable year.  (e)Registration (1)In generalNo credit shall be allowed under this section unless the taxpayer registers with the Secretary, at such time, in such form and manner, and subject to such terms and conditions, as the Secretary may by regulations prescribe. Such registration shall include a demonstration of compliance with the requirements of subsection (d)(2).
(2)Registration in event of change in ownershipUnder regulations prescribed by the Secretary, the taxpayer (other than a corporation the stock of which is regularly traded on an established securities market) shall be required to re-register under this subsection if after a transaction (or series of related transactions) more than 50 percent of ownership interests in, or assets of, the taxpayer are held by persons other than persons (or persons related thereto) who held more than 50 percent of such interests or assets before the transaction (or series of related transactions). (3)Denial, revocation, or suspension of registrationRules similar to the rules of section 4222(c) shall apply to registration under this section.
(4)Information reportingThe Secretary may require— (A)information reporting by any person registered under this subsection, and
(B)information reporting by such other persons as the Secretary deems necessary to carry out this section.  (f)Termination (1)Onshore wind manufacturing investment tax credit (A)In generalExcept as provided in subparagraph (B), in the case of any qualified investment with respect to onshore wind manufacturing property which is placed in service after December 31, 2028, the amount of the credit determined under subsection (b)(1) (without regard to this subsection) shall be reduced by—
(i)in the case of property placed in service in calendar year 2029, 30 percent, (ii)in the case of property placed in service in calendar year 2030, 65 percent, and
(iii)in the case of property placed in service after December 31, 2030, 100 percent. (B)Certain progress expenditure rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of subparagraph (A). 
(2)Onshore wind manufacturing production tax creditNo credit shall be allowed under subsection (b)(2) in the case of any qualified onshore wind component first sold or placed in service after December 31, 2030.. (b)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting after the item relating to section 36B the following new item:


Sec. 36C. Onshore wind manufacturing credit..
(c)Conforming amendmentParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B. (d)Effective dateThe amendments made by this section shall apply to—
(1)any qualified investment (as defined in section 36C(b)(1)(B) of the Internal Revenue Code of 1986, as added by this section) with respect to property placed in service beginning after August 1, 2021, and (2)qualified onshore wind components (as defined in section 36C(c)(1) of such Code, as so added) first sold or placed in service after August 1, 2021.

